Citation Nr: 1020924	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) 
in a February 2004 hearing; a transcript of that hearing is 
of record.

The case was previously before the Board in December 2006 and 
October 2009. The case has again been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with prostate cancer 
and erectile dysfunction.

2.  The Veteran did not service in Republic of Vietnam.

3.  The preponderance of the evidence does not demonstrate 
that the Veteran was exposed to herbicides during his active 
service.

4.  Prostate cancer is not shown to have manifested in 
service or for many years thereafter, and it has not been 
shown to be related to any injury or event in service.

5.  Erectile dysfunction is not shown to have manifested 
during service or for many years thereafter, and is not shown 
to be due to any injury or event in service or a service-
connected disability.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for establishing service connection for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the Veteran was advised of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A February 
2006 letter reiterated this information.  A March 2006 letter 
informed the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  The claim was last 
adjudicated in January 2010.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment and 
personnel records, private treatment records, internet and 
newspaper articles, a picture of his son, a July 1966 letter 
from his friend, information from the Department of Defense, 
information from the service department, and hearing 
testimony.

The Board notes that the Veteran's case has been remanded 
twice for further development.  In the December 2006 Board 
remand it was requested that the records from private 
physicians be obtained and associated with the file; 
additionally, it was requested that the U.S. Joint Services 
Records Research Center (JSRRC) attempt to verify the 
Veteran's reported Agent Orange exposure while stationed in 
Hawaii.  The actions were undertaken and the relevant records 
and responses have been associated with the record.  The 
October 2009 Board remand was required because the Veteran 
submitted additional evidence and did not waive RO 
consideration.  The Veteran's claims were readjudicated in 
January 2010 in compliance with the Board's remand order.  
Therefore, the Board finds that there was substantial 
compliance with its remand orders, and it may proceed to 
adjudicate upon the merits of this case.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (A remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

Furthermore, the Board notes that the Veteran has not been 
given a VA examination for his erectile dysfunction or for 
his prostate cancer.  However, as will be discussed more 
fully below, the preponderance of the competent and probative 
evidence fails to show that the conditions arose in service, 
nor does the evidence establish that he was exposed to Agent 
Orange in service.  Furthermore, there is no competent and 
credible evidence indicating a possible link between his 
claimed conditions and service.  Accordingly, a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, a veteran who served in the Republic of Vietnam 
during the period from January 9, 1962, to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  
When such a veteran develops prostate cancer to a degree of 
10 percent or more within the specified period, the disorder 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In order to establish entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turning to the evidence, the Veteran's service treatment 
records do not indicate any complaint of, treatment for or 
diagnosis of any prostate or erectile problems during 
service.  Nor was prostate cancer shown in service or within 
a year within his discharge from service.  The Veteran 
submitted private treatment records from March 2000 through 
February 2002 which show that the Veteran was diagnosed with 
prostate cancer in March 2000.  The Veteran underwent 
prostate seed implantation in October 2000.  The Veteran was 
also shown to be diagnosed with erectile dysfunction in 
February 2002, and was prescribed Viagra at that time.  

On appeal, the Veteran asserts that his prostate cancer is a 
result of herbicide exposure in Hawaii while he was stationed 
there in 1965.  He asserts that during his period in Hawaii 
he was exposed to Agent Orange or some other herbicide, which 
caused his prostate cancer.  The Veteran has further asserted 
that his erectile dysfunction is a result of his prostate 
cancer.

The Veteran's DD Form 214 and other service personnel records 
do not indicate that the Veteran ever served in the Republic 
of Vietnam.  In fact, the Veteran acknowledges that he did 
not serve in the Republic of Vietnam.  Consequently, the 
Board finds that the Veteran is not presumed to have been 
exposed to Agent Orange or any other herbicide during 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
However, these records do indicate that the Veteran served in 
Hawaii from January 1965 to December 1965.  The Veteran has 
submitted numerous newspaper and internet articles 
documenting Agent Orange and other herbicides being found in 
Hawaii, and specifically on the island of Oahu.

The Veteran testified in his February 2004 DRO hearing that 
he was stationed on the island of Oahu, Hawaii from January 
1965 to December 1965.  The Board notes that the Veteran 
specifically indicated that he only served on the island of 
Oahu when he was stationed in Hawaii in 1965.  He testified 
that he believed he was exposed to Agent Orange and other 
herbicides.  He stated that as part of his training prior to 
his unit's deployment to the Republic of Vietnam, the Veteran 
and his unit spent days at a time in the Hawaiian jungle.  He 
indicated at least part of that time was spent on a 
mountaintop that appeared to have been defoliated.  He 
testified specifically that there did not appear to be any 
scorch or burn marks that would have indicated a fire caused 
by artillery fire or other method.  The Veteran testified 
further that he would walk through areas of the jungle which 
would be "wet."  He testified that it was "wet foliage" 
which would not have been wet due to dew or rain.  The 
Veteran testified that he was stationed near Wheeler Air 
Force Base at that time.  However, the Veteran could not 
remember any specific area which he walked through or stayed 
the night at.  He did indicate that he was able to see Navy 
ships doing war exercises in the ocean from his vantage 
point, but that he could not see Pearl Harbor.

During the hearing, the Veteran, with his representative and 
the DRO, marked out an area of "demarcation" on a map of 
Oahu that he contends were potential areas where he would 
have been on exercises at that time.  Wheeler Air Force base 
is specifically marked on the map, as is "Schofield 
Barracks," which is next to Ka'ala, noted on the map as 
being 4,030 feet in elevation and the highest point on Oahu.  

The Veteran submitted a March 2005 article from the Honolulu 
Advertiser indicating that dioxin, a main compound in Agent 
Orange, was found on former Oahu Sugar Company land which it 
leased from the Navy by Pearl Harbor in the 1940's through 
the 1990's.  Pesticides and herbicides were mixed together in 
the mixing plant which was located on the land.  The site was 
now part of the Navy's Pearl Harbor Naval Complex Superfund 
site, but was not near any residential areas.  Another 
article indicated that the site contained significant amounts 
of 2,4,5-tri chlorophenoxycetic acid.  The Board notes that 
2,4,5-T is one of the herbicides components listed in 
38 C.F.R. § 3.307(a)(6) (2009), as a definition of 
"herbicide agent" used in the Republic of Vietnam.  

That same article indicates that herbicides may have been 
found next to Hickam Air Force Base on Oahu, Hawaii, as well.

Other articles submitted by the Veteran indicate that Agent 
Orange was tested in the mid-1960's on the island of Kauai, 
Hawaii.  Another article specifically indicates that the 
University of Hawaii in Kauai, Hawaii was being sued to 
remove the drums of Agent Orange it was storing since the 
1960's.  It indicated that there were four test sites for 
Agent Orange testing on eastern lands of Kauai, Hawaii.

Finally, a February 2002 article indicates that a test known 
as "Big Tom" was conducted on the island of Oahu from May 
to June 1965, and involved the spraying of bacillus globigii 
(BG), which the article noted was a relative of anthrax.  It 
noted that in 1965 BG was thought to be harmless, but it was 
later discovered that it could cause infections in people 
with weak immune systems.

The Veteran also submitted a fact sheet from the Office of 
the Assistant Secretary of Defense (Health Affairs) 
Deployment Health Support Directorate from October 2002.  The 
report came from the Deseret Test Center, and involved 
Project Shipboard Hazard and Defense (Project SHAD), 
particularly the operation "Big Tom."  It was noted by the 
Directorate that "Big Tom" was meant to evaluate the 
feasibility of a biological attack against an island complex.  
It was noted that a series of aerial line-source trials were 
conducted with BG, both liquid and dry.  The testing was done 
with two colors, green and yellow, of fluorescent particles 
of zinc cadmium sulfide.  Those tests were noted as being 
conducted in May and June 1965 on the island of Oahu, Hawaii.  
The potential health risks associated with BG was noted by 
the Directorate as being considered harmless to healthy 
individuals.  It was noted that the bacteria used are common 
in the environment and are uncommon causes of disease.  
However, the Directorate noted that BG has been associated 
with acute infections of the ear, meninges (brain lining), 
urinary tract, lung, heart valve, bloodstream and other body 
sites, but "always or nearly always in individuals whose 
health has already been compromised."  There was no long-
term or late-developing health effects associated with BG, 
except for any complication as a result of an acute 
infection.

In his statement from September 2009 the Veteran reiterated 
his assertion that Agent Orange was not the only chemical 
tested at that time, and that his son was born with a birth 
defect three years after the testing.  He indicated that he 
marched through pineapple fields, and trained in jungles and 
mountains.  He again asserted that his service exposure to 
chemicals and herbicides was the cause of his prostate 
cancer.

Upon review of the record, the Board finds that the evidence 
does not demonstrate that the Veteran was exposed to Agent 
Orange or other herbicide in service.  As noted above, the 
definition of "herbicide agent" is found in 38 C.F.R. 
3.307(a)(6), and includes 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and, picloram.  The only instance noted 
of 2,4,5-T or any other herbicide agent was noted at the 
location of the Oahu Sugar Company mixing plant.  While the 
plant was located within the area of Veteran's reported area 
of demarcation on Oahu, the Veteran specified he was close to 
Schofield Barracks and Wheeler Air Force Base, which is 
northwest of the sugar plantation according to the Veteran's 
Oahu map.  Additionally, the Veteran testified that he was 
exposed to herbicides while he was in the jungle and on a 
mountaintop, not at a mixing plant located on a sugar 
plantation.  The Veteran never stated, at any time in the 
record, that he went to a sugar plantation or a mixing plant 
while doing training exercises in the Hawaiian jungle in 
1965.  The evidence does not demonstrate that an herbicide 
agent was found at any other place on Oahu than at the 
location of the former mixing plant.  

Additionally, the evidence demonstrates that Agent Orange was 
found and stored on the island of Kauai, Hawaii.  This is an 
entirely separate island, and the Veteran specifically 
testified that he only served on the island of Oahu during 
his Hawaiian service.  

Likewise, to the extent that herbicide may have been found at 
Hickam Air Force Base, this base is outside the Veteran's 
drawn line of demarcation on the Oahu map.  Furthermore, the 
Veteran specifically testified that he was closer to Wheeler 
Air Force Base, not Hickam Air Force Base.  

Finally, requests to JSRRC failed to verify the Veteran's 
claimed exposure to herbicides while in service.

The Board is cognizant of the Veteran's assertion that he was 
exposed to Agent Orange or some other herbicide while in 
service.  To that end, the Board notes that the Veteran has 
testified that airplanes were constantly flying over his 
head.  However, the Veteran explicitly testified that he 
never witnessed any actual spraying of any herbicide agent 
from those airplanes.  The Veteran noted that he walked 
through wet foliage and was on what appeared to be a 
defoliated mountaintop.  However, official sources, 
particularly in the June 2009 service department response, 
have been unable to confirm the Veteran's claimed herbicide 
exposure.  Since the Veteran was not in the Republic of 
Vietnam, herbicide exposure cannot be presumed and the 
evidence must demonstrate actual exposure to Agent Orange or 
other herbicide agents.  The evidence submitted by the 
Veteran does not demonstrate any actual exposure in service 
to any spraying, or presence at any site where Agent Orange 
or other herbicide agent was present.  Accordingly, the Board 
must conclude that the Veteran was not exposed to an 
herbicide agent as a result of his military service in 
Hawaii.  See 38 C.F.R. § 3.307(a)(6).

The Board notes that the Veteran was present on Oahu during 
testing of bacterial agents, particular BG, in 1965.  The 
October 2002 Directorate indicated that the island of Oahu 
and its waterways were sprayed with yellow and green aerial 
line-sources of BG.  The Directorate indicated that both dry 
and liquid sources were used when spraying BG.  Even 
assuming, for the sake of argument, that the Veteran was 
exposed to BG, the Directorate notes that it was unlikely to 
have caused any medical problems in healthy individuals.  It 
was also noted that this bacteria is common in the 
environment and is an uncommon cause for disease.  While it 
was noted that there were some risks of acute infections, the 
Board notes that the Veteran's service treatment records are 
negative for any infections of the prostate or erectile 
problems. 

Furthermore, while the Veteran states that the long-term 
health risks of such exposure are not known, and also asserts 
that his son's birth defect three years after exposure is 
proof of health risks, the Board notes that the Directorate 
specifically concludes that there are no long-term health 
risks due to exposure.  As noted above, the Veteran's 
prostate cancer and erectile dysfunction were first diagnosed 
decades after service.

To the extent that the Veteran himself believes that there is 
a medical nexus between his claimed conditions and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as if a disability is related to radiation exposure.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

In short, prostate cancer and erectile dysfunction were not 
shown during service or for many years thereafter.  Moreover, 
the preponderance of the evidence is against a finding that 
the Veteran was exposed to an "herbicide agent" during 
service.  Finally, there is no competent evidence suggesting 
a link between the Veteran's claimed conditions and service, 
to include any exposures occurring therein.  Accordingly, 
service connection on a direct or presumptive basis must be 
denied.  

Moreover, as the Veteran has not established service 
connection for prostate cancer, or any condition, service 
connection for erectile dysfunction on a secondary basis 
cannot be established.  38 C.F.R. § 3.310.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


